Citation Nr: 0823486	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether the claim seeking service connection for a nervous 
condition, received on February 28, 1977, remains pending and 
unadjudicated.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office Center in Wichita, 
Kansas (RO).


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for a nervous condition was received by the RO on 
February 28, 1977.

2.  The veteran failed to respond to a May 3, 1977 letter 
from the RO requesting evidence in support of his claim.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a nervous condition, received on February 28, 1977, was 
abandoned.  38 C.F.R. § 3.158 (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  The 
facts in this case are not in dispute.

The veteran's initial claim of entitlement to service 
connection for a nervous condition was received by the RO on 
February 28, 1977.


A letter from the RO to the veteran, dated May 3, 1977, noted 
that the veteran's service medical records were negative 
concerning his claimed nervous condition.  The RO's letter 
requested that the veteran provide "[a]ny available evidence 
to prove that your nervous condition was incurred in 
service."  The letter also noted that this includes 
"[s]tatements from comrades in service, doctors, or other 
persons who had personal knowledge of your disability during 
service or within one year following discharge."  This 
letter further informed the veteran that the requested 
evidence should be submitted as soon as possible, preferably 
within 60 days, and in any case, it must be received in the 
VA within one year from the date of the letter; otherwise, if 
entitlement to benefits were established, they would not be 
paid prior to the date of its receipt.  The veteran failed to 
respond to the May 3, 1977 RO's letter.

Pursuant to 38 C.F.R. § 3.158(a):

Where evidence requested in connection 
with an original claim . . . is not 
furnished within 1 year after the date of 
the request, the claim will be considered 
abandoned.  After the expiration of 1 
year, further action will not be taken 
unless a new claim is received.  Should 
the right to benefits finally be 
established,  . . .  compensation . . . 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.

38 C.F.R. § 3.158(a) (1977).

After reviewing all of the evidence of record, the Board 
concludes that the veteran's claim of entitlement to service 
connection for a nervous condition, received on February 28, 
1977, was abandoned.  Where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of request, the claim will be considered to have 
been abandoned.  After the expiration of one year, further 
action will not be taken unless a new claim is received.  If 
the right to compensation benefits is finally established 
following the abandonment of a previous claim, the payment of 
such compensation will not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158; see also Fleshman 
v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. West, 138 
F. 3d 1429 (Fed. Cir. 1998).  This is exactly the 
circumstance in the instant case.  The RO performed its 
responsibility in attempting to develop the claim and 
informed the veteran that no further action would be taken 
until records supporting his claim were received.  The 
veteran took no action in response to this notification, thus 
allowing his claim to expire.  Accordingly, the veteran's 
claim of entitlement to service connection received on 
February 28, 1977 was abandoned.  
  
Thereafter, on January 7, 1980, the veteran filed a claim 
seeking service connection for a mental disorder.  The RO 
issued a rating decision, dated in May 1980, which denied 
service connection for nervous condition.  In April 2006, the 
RO issued a rating decision which found the May 1980 RO 
decision to be clearly and unmistakably erroneous, and 
granted service connection at a 100 percent disability rating 
for schizophrenia, effective from December 28, 1979.  As the 
veteran's original claim of entitlement to service connection 
for a psychiatric disorder received on February 28, 1977, was 
abandoned, it cannot serve as a basis for an earlier 
effective date for the award of service connection.


ORDER

The veteran's original claim of entitlement to service 
connection for a nervous condition, received on February 28, 
1977, was abandoned. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


